Citation Nr: 1104423	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

	


INTRODUCTION

The appellant served in the United States Air Force National 
Guard on active duty for training (ACDUTRA) from November 1971 to 
May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The issue of entitlement to non-service-connected pension 
benefits has been raised by the record, but has not been 
adjudicated fully by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues of the appellant's entitlement to service connection 
for bilateral hearing loss and tinnitus unfortunately must be 
remanded.  Although the Board sincerely regrets the delay this 
will cause, adjudication cannot proceed without further 
development.

A "Veteran" is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2010).  "Active military, 
naval, or air service" includes active duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2010).  It also includes any period 
of ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  Id.  The effect of the 
distinction between active duty versus ACDUTRA and INACDUTRA is 
that an individual who has served on active duty is a Veteran 
while an individual who has served only on ACDUTRA and/or 
INACDUTRA must establish a service-connected disability in order 
to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in the line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303(a) (2010).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current chronic disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
permanent aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current chronic disability and 
the in-service injury or disease.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals a current disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established is demonstrated if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Id. at 495-96.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

VA has a duty to assist the appellant in developing his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).  Once VA undertakes the effort to provide an 
examination with respect to a claim of entitlement to service 
connection, whether or not statutorily obligated to do so, the 
duty to assist requires that it be adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  An examination is adequate when it 
contains clear conclusions with supporting data and a reasoned 
medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In contrast, an examination is inadequate and must 
be returned when it does not contain sufficient detail to decide 
a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

In October 2008, the appellant underwent a VA audiological 
examination.  While he was noted to be pleasant in demeanor, test 
results were inconsistent and did not appear to reflect his 
maximal effort.  Reinstruction and encouragement throughout 
testing did not yield improvement in his admitted responses.  
Given the poor intertest reliability, the test results were 
considered invalid and unreliable and therefore were not 
reported.

The Board notes that the October 2008 VA audiological examination 
does not contain any information whatsoever regarding tinnitus.  
Inconsistent and unreliable test results were obtained with 
respect to bilateral hearing loss only.  Neither these results 
nor anything else of record indicates that the appellant could 
not be examined to determine whether he has a tinnitus 
disability, and if so, that an etiology opinion could not be 
rendered regarding this disability.  As such information is 
necessary to determine whether the appellant is entitled to 
service connection for tinnitus but was omitted, the examination 
is inadequate with respect to this issue.  A remand therefore is 
necessary so that the appellant can be afforded another VA 
audiological examination regarding his claimed tinnitus.

The Board also notes that the October 2008 VA audiological 
examination does not contain information necessary to determine 
whether the appellant has a hearing loss disability, and if so, 
what the etiology is of such disability, because inconsistent and 
unreliable test results were obtained.  These results do not 
automatically render the examination inadequate, as the duty to 
assist "is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  However, in light of the fact that 
another VA audiological examination with respect to tinnitus is 
necessary on remand and because tinnitus and bilateral hearing 
loss often have a common etiology, the appellant should be 
afforded another chance to cooperate during a VA audiological 
examination regarding his claimed bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
appellant.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the appellant during 
the course of this remand.

2.  After completion of the above 
development, arrange for the appellant to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss and/or 
tinnitus found to be present.  Such 
examination shall not be conducted by the 
same examiner who conducted the October 
2008 VA audiological examination.  The 
claims file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  The 
examiner then shall obtain from the 
appellant a full history of his noise 
exposure and a thorough description of his 
past and current audiological symptoms, 
including the effects of such symptoms on 
his occupational functioning and daily 
activities.  A Maryland CNC controlled 
speech discrimination test and a pure tone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the appellant has a hearing loss 
disability and/or a tinnitus disability.  
For each such disability diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability 
had its onset during or otherwise is 
related to the appellant's ACDUTRA service 
from November 1971 to May 1972 or other 
presumable ACDUTRA and INACDUTRA service, 
including to any noise exposure.  A 
complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

3.  Then readjudicate the appellant's 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the benefits sought on appeal are not 
granted, the appellant and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

	


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



